Citation Nr: 1234724	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-43 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected right knee anterior cruciate ligament deficiency. 

2.  Entitlement to a disability rating in excess of 20 percent prior to April 19, 2012, for service-connected right knee anterior cruciate ligament deficiency. 

3.  Entitlement a disability rating in excess of 30 percent since April 19, 2012, for service-connected right knee anterior cruciate ligament deficiency.

4.  Entitlement to an effective date prior to December 18, 2002, for the award of a 20 percent disability rating for service-connected right knee anterior cruciate ligament deficiency.  

5.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbar spondylosis.  

6.  Entitlement to a total disability rating due to individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1990 to August 1991. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2003, April 2007, and November 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida. 

In the September 2003 rating decision, the RO declined to reopen a claim of service connection for headaches, dizziness, fatigue, depression, joint pain, low back pain, hip pain, muscle twitches, numbness of the arms, legs, feet and hands, and decreased sensation on parts of skin, claimed as residuals of vaccinations or due to undiagnosed illness or Gulf War Syndrome; and denied the claim for an increased disability rating for right knee anterior cruciate ligament deficiency. 

In the April 2007 rating decision, the RO increased the disability rating assigned for right knee anterior cruciate ligament deficiency from 10 percent to 20 percent, effective December 18, 2002.  Despite the increased rating granted by the RO, the Veteran's appeal concerning this disability remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  The Veteran filed a notice of disagreement concerning the effective date assigned for the 20 percent disability rating. 

In March 2007 and March 2009, the Veteran presented testimony before a Decision Review Officer via telephone conference (due to his incarceration).  Transcripts of both hearings are of record. 

In May 2008, the Board separated the issues of whether new and material evidence had been submitted to reopen claims for service connection for disorders of the low back and right hip from the issue styled as service connection for headaches, dizziness, fatigue, depression, joint pain, low back pain, hip pain, muscle twitches, numbness of the arms, legs, feet and hands, and decreased sensation on parts of skin.  It remanded the requests to reopen the claims for service connection for disorders of the low back and right hip for additional development and to address due process concerns.  It also remanded the claim for increased rating for right knee anterior cruciate ligament deficiency in order to attempt to afford the Veteran with a VA examination while he was incarcerated.  

When the matters returned to the Board in March 2010, the Board reopened the previously denied claims of service connection for disorders of the low back and right hip, and remanded the underlying matters for additional development.  The Board also remanded the claim for increased rating for right knee anterior cruciate ligament deficiency for compliance with the Board's 2008 remand directives. 

In a November 2010 rating decision, the RO awarded service connection for a low back disorder, identified as lumbar spondylosis, and assigned a 20 percent disability rating, effective from December 18, 2002.  This demonstrates a full grant of the benefit sought on appeal.  However, the Veteran expressed disagreement with the initial assigned disability rating in a June 2011 statement.

In a June 2011 rating decision, the RO increased the assigned disability rating for right knee anterior cruciate ligament deficiency from 20 to 30 percent disabling, effective from April 19, 2010.  This matter remains on appeal before the Board.  Cf. AB, 6 Vet. App. at 35. 

The Board notes that in the June 2011 rating decision, the RO awarded service connection for degenerative joint disease in the right knee and assigned a 10 percent rating effective from December 30, 2009.  The Veteran has not appealed that initial disability rating and effective date, and the matter is not on appeal.   

The issue of entitlement to a left knee disability as secondary to the Veteran's service-connected right knee disability has been raised by the record, but it has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and was not considered by the Board in its May 2008 and March 2010 decisions.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  The Board is also re-referring the issues of service connection for heartburn, hearing loss, and fibromyalgia, all of which were referred in its May 2008 and March 2010 decision, as no action has been taken on these issues.

In addition, in an October 2011 statement, the Veteran has indicated his requests to reopen his previously denied claim for entitlement to service connection for right shoulder disorder, and this matter has not be adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

During the March 2009 DRO hearing and in his statements dated in August 2009 July 2011, the Veteran stated his desire to assert a claim for clear and unmistakable error (CUE) to a January 1992 rating decision.  He asserts that the RO relied on previous evaluations instead of current medical evidence when assigning his disability due to right knee anterior cruciate ligament deficiency a10 percent rating.  See August 2009 statement.  Since this issue has not been fully addressed by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

Lastly, the Board acknowledges the Veteran's statement that his ex-wife is entitled to an apportionment, as a beneficiary during the period prior to their divorce, for the retroactive awards that he has received, including the award for a 20 percent evaluation for lumbar spondylosis, effective from December 12, 2002.  This matter has not yet been addressed by the RO, and therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial increased disability rating for lumbar spondylosis and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical and lay evidence of record shows that the Veteran's right hip disorder, identified as chronic right hip strain, is related to his period of service. 

2.  For the period prior to April 19, 2010, when viewed in the light most favorable to the Veteran, the evidence of record demonstrates that his disability due to anterior cruciate ligament deficiency more closely approximates severe instability.  

3.  As of the date of the April 19, 2010, VA orthopedic examination, the Veteran's disability due to anterior cruciate ligament deficiency was characterized as involving severe instability.

4.  By the way of a January 1992 rating decision, the RO granted service connection for right knee anterior cruciate ligament deficiency and assigned a 10 percent disability rating, effective from August 27, 1991, the date of the Veteran's separation from service.  The Veteran did not appeal this decision. 

5.  The first evidence of the Veteran's intent to seek a disability rating in excess of 10 percent for his disability due to right knee anterior cruciate ligament deficiency comes from correspondence received on June 21, 2001.  

6.  There was no claim for an increased disability rating for right knee anterior cruciate ligament deficiency, either formal or informal, prior to June 21, 2001; nor was it first factually ascertainable that the Veteran's right knee anterior cruciate ligament deficiency was manifested by severe instability so as to warrant the assignment of a 30 percent disability rating within one year prior to the date of the Veteran's claim for an increased disability rating.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right hip disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  The criteria for a 30 percent disability rating for right knee anterior cruciate ligament deficiency, prior to April 19, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.68, 4.71a, Diagnostic Code 5257 (2011).

3.  The criteria for a disability rating in excess of 30 percent for right knee anterior cruciate ligament deficiency since April 19, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.10, 4.68, 4.71a, Diagnostic Code 5257 (2011).

4.  The criteria for an effective date of June 21, 2001, and no earlier, for the assignment of a 20 percent disability rating for right knee anterior cruciate ligament deficiency, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.155, 3.114, 3.400(o) and (p) (West 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted in November 2000.  It dealt with VA's duties to notify and assist a Veteran with regard to his or her claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the Board's favorable disposition of  the Veteran's claim for right hip disorder and grant of the underlying claim for entitlement to service connection, any lapse in duties to notify or assist have not prejudiced those claims.

With regard to the earlier effective date claim, the Board finds that the VCAA provisions are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  Also see Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action of is harmless error.

Concerning the Veteran's increased rating claim, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the AOJ, even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent letters in July 2003 and December 2006 to the Veteran that addressed all the notice elements concerning his claim.  The July 2003 and December 2006 letters informed the Veteran of what evidence is required to substantiate the claim for increased rating, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In December 2006 letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the December 2006 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the December 2006 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), Dingess, supra, and after the additional notices were provided the case was readjudicated multiple times, with the most recent July 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision). 

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  

As indicated in the May 2008 remand, the Board found a medical examination was needed.  As the Board noted in its remand, the Veteran was at that time incarcerated.  The record shows that the RO contacted the correctional facility in which the Veteran was incarcerated and spoke to a health information specialist, who informed the RO that the facility did not do VA examinations, and that the Veteran had already told them that he would refuse to be seen by any of the medical staff at the correctional facility.  As no additional actions were taken, the Board remanded again for further compliance and the Veteran underwent examination for his claim in April 2010, following his release from prison.  In the examination report, the examiner evaluated the severity of the Veteran's disability.   The examination is accordingly fully adequate for adjudication purposes.   See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that there has been substantial compliance with its remand directives.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310.   

A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  Id.  In such a situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran contends that he has a right hip disorder that is related to his periods of active service.   

A review of the Veteran's service treatment records show that the Veteran was seen in November 1990 for complaints of pain in his right hip due to an injury a month earlier.  Objective evidence revealed findings mostly related to the Veteran's right knee, but also pain in the right hip.  In pertinent part, the assessment made was pain in the right hip.  The following month, the Veteran reported two falls onto his right knee since October 1990; no reference to his right hip was made at that time.  He was noted to have a learned gait in March 1991 and was sent to physical therapy for gait training.  In August 1991, the Veteran opted against having a separation medical examination at the time of his discharge. 

An October 1991 VA examination report shows that the Veteran reported pain in his right hip.  X-ray of his right hip revealed normal findings.  The Veteran reported that after a November 1990 fall, he had pain in his right hip, which had subsequently resolved.  On physical examination, the Veteran exhibited full and nonpainful range of motion of the right hip.  After reviewing the x-rays, the examiner reported that the impression was right hip injury with normal clinical and radiographic examination. 

Subsequent VA and private treatment records (from Doctors Memorial Hospital, Orthopedic Rehab Specialty Clinics, and State of Florida Department of Corrections), which document complaints of right hip pain.  A July 1999 record from the VA Medical Center in Gainesville reveals that the Veteran reported a history of chronic knee pain and, as a result, an abnormal gait, which has resulted in hip pain, which had developed over the years because of the gait.  The Veteran was assessed with internal knee derangement, old, and hip pain secondary to number one.  Treatment records from State of Florida Department of Corrections continue to show complaints of right hip pain.  

In December 2010, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed right hip disorder.  In the examination report, the examiner noted that the Veteran reported persistent right hip pain after he fell secondary to his right knee instability and injured his hip during his period of service.  The Veteran further report that he had two additional falls associated with his right knee instability and each time he felt his right hip pain worsened.  He felt that his hip pain had progressively worsened over the preceding eight to ten months where he would now have daily constant pain and increased pain with any activities.  He also reported weakness in his right hip, but denied any symptoms of instability, giving away, heat, redness, and episodes of dislocation or subluxation in the right hip.  Physical examination revealed positive Stinchfield findings, but no other objective abnormal findings pertaining to the hip.  The Veteran had full range of motion in his right hip, with pain beginning at the end of normal ranges. The examiner observed that the Veteran had a fairly antalgic gait that favoring his right side.  A diagnosis of chronic right hip strain was provided.  It was noted that a more precise diagnosis could not be rendered as there was no objective data to support a more definitive diagnosis.  

The December 2010 VA examiner opined that it was at least as likely as not that the Veteran's chronic right hip strain was due to his right hip problems noted during his period of service.  The examiner supported his medical conclusion by noting the documentation of right hip pain in service and the Veteran reports of continuous symptoms since then.  The examiner also opined that the Veteran's chronic right hip strain was caused by or aggravated by his right knee disability based on the combination of gross instability in his right knee and the multiple falls that have caused increased morbidity.  

Here, the record shows that the Veteran's complaints of right hip pain have been associated with a current diagnosis of chronic right hip strain.  The service treatment records show that the Veteran sought treatment for right hip pain fallowing an injury to hip that he sustained from a fall associated with his service-connected right knee instability.  The Veteran has credibly reported that he has sustained additional injuries associated with post-service falls associated with his service-connected right knee instability.  

The remaining question is whether the preponderance the evidence supports a finding that the current diagnosed right hip disorder is related to service.  Based on a review of the evidence, the Board finds that it is likely that the Veteran's current right hip disorder is related to his period of service.  

The Board notes that while there is little evidence of chronicity of treatment and symptoms since service (as the first post-service evidence of record of any chronic right hip disorder is not shown until July 1999), the Veteran is competent to report continuous right hip pain since he injured his right hip in service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding a lay person is competent to testify to a lack of symptoms of difficulty breathing prior to service, continuous symptoms of breathing difficulty after service, and that he was given medication).  This evidence tends to relate the current diagnosed right hip disorder to a hip injury during his period of service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The most probative evidence favoring the Veteran's claim for service connection, however, is the December 2010 VA examiner's medical opinion that links the Veteran's current diagnosed right hip disorder to an in-service injury during his period of service.  There is no medical opinion to the contrary. 

The Board notes that the December 2010 VA examination report also supports an award of service connection for right hip disorder on a secondary basis to his service-connected right knee instability.  See 38 C.F.R. § 3.310.   Regardless, given the favorable evidence of record in support of service connection on a direct basis, no additional analysis is warranted at this time.  

Given the medical evidence of an in-service right hip injury and the Veteran's credible reports of right hip pain since service, and the December 2010 VA examiner's positive medical nexus opinion, the Board finds that the Veteran's current right hip disorder is likely related to an injury incurred during his first period of service.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for service connection for right hip disorder are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claim is granted.

Increased Rating

Disability ratings are intended to compensate for impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3. 

If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2 (2011);  Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55  (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505  (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538  (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology. Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  In applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Mitchell v. Shinseki, 25 Vet. App. 32  (2011); Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59. 

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups. The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran claims that his disability due to right knee anterior cruciate ligament deficiency is more severe than reflected by the 20 percent disability rating  in effect prior to April 19, 2010, and the 30 percent disability rating thereafter.   The Veteran's disability due to anterior cruciate ligament deficiency is currently rated under Diagnostic Code 5257, for "other" knee impairment is rated based upon recurrent subluxation and/or lateral instability.  This diagnostic code provides that a 20 percent rating is warranted for moderate disability, and a maximum 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The Veteran filed an informal claim for increased rating in 2001.  

A July 1999 VA urgent treatment record shows that the Veteran presented for treatment for injuries sustained from a fall and injury to his right knee.  He reported a history of chronic knee pain.  It was noted that the Veteran had abnormal gait that had resulted in ankle, hip, and low back pain.  He took Motrin as need for pain relief.  Physical examination revealed positive findings of weakness in the lateral collateral ligament and medial collateral ligament, and positive drawer's sign, but McMurray's test was negative.  The diagnosis was old internal knee derangement.  The associated report of a right knee x-ray revealed evidence of mild loss of articular cartilage in the medial compartment, but no other abnormalities.  

From 2001 to 2009 that the Veteran was incarcerated and was not provided with a VA examination to evaluate the severity of his disability during this period. 

The record does contain treatment records from the State of Florida Department of Corrections starting in 2001 that show the Veteran continued to seek treatment for chronic right knee pain and injuries associated with twisting and sprain his right knee.  A May 2001 record shows that there was no evidence of discoloration to the knee and the Veteran ambulated with a steady gait but with difficulty.  In August 2001, the Veteran reported that his knee was bothering him and he requested Motrin for pain relief.  On physical examination, both knees were observed to be within normal limits without swelling and full range of motion. 

A December 2009 VA treatment record shows that the Veteran reported a history of chronic right knee instability.  He reported that the knee moves from side to side when he climbs up stairs too quickly.  He added that he has experienced this since 1991.  He denied any falls since 1999.  It was noted that the findings from a previous MRI revealed right knee anterior cruciate ligament tear.  He takes ibuprofen as needed for pain relief.  Physical examination revealed good range of motion in the right knee, without effusion or redness in the knee.  A diagnosis of right knee arthralagia/instability was given.  

On April 19, 2010, the Veteran underwent a VA examination in conjunction with his increased rating claim.  The examination report shows that the Veteran reported have progressive problems with his right knee.  He had a long-standing history of chronic right knee instability and frequent giving way, and with symptoms stiffness and weakness in his right knee.  He denied any symptoms of heat, redness, subluxation, or disolocation.  He added that he had occasional mild swelling.  The Veteran reported that he has flare-ups of symptoms with activity and these flare-ups occur about three to four times a month and each flare-up episode last for one to three days.  The Veteran characterized these flare-ups as severe and he reported that he has difficulty walking during a flare-up.  He added that his disability affected his activities of daily living, because he needed to take frequent rest breaks and he had difficulty with squatting and climbing stairs.  The Veteran takes ibuprofen as needed for pain relief and he occasionally uses a knee sleeve for support.  

On physical examination, the examiner observed that the Veteran had a mildly antalgic gait, but he had normal shoe wear pattern.  There was tenderness on palpation at the lateral joint line and at the right patellofemoral joint.  Lachman test was positive, and there was evidence of severe laxity.  McMurray's test caused lateral joint pain.  Other ligaments were considered intact.  It was noted a November 1991 MRI of the right knee revealed a right knee anterior cruciate ligament tear and small effusion, and a December 2009 x-ray of the right knee showed minimal degenerative joint disease.  Range of motion testing revealed flexion limited to 110 degrees, when pain begins and full range of extension without pain.  There was no evidence additional limitation of motion on repetitive.  Diagnoses of right knee anterior cruciate ligament tear and osteoarthritis were provided. 

Based on a review of the record the Board finds that the Veteran's disability more closely approximated the criteria associated with a 30 percent disability rating for the entire period under appeal.  Again, under Diagnostic Code 5257, a 20 percent rating is warranted for moderate disability, and a maximum 30 percent rating is warranted for severe disability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Here, the findings from the April 2010 VA examination report demonstrate that the Veteran had severe instability in his right knee due to his service-connected anterior cruciate ligament deficiency.  It was noted that the Veteran had a long-standing history of chronic instability dating back to his period of service.  Given these findings, the Veteran's disability supports a 30 percent disability rating for symptoms of severe instability in the right.  See Id.  

The Board notes that while the record lacks any periodic evaluation of the severity of the Veteran's disability due to right knee anterior cruciate ligament deficiency during the period when the Veteran initiated his claim until the April 2010 VA examination.  Although the Veteran was incarcerate, and the RO's attempt to afford the Veteran with a VA examination while he was incarcerate was unsuccessful, the actions taken by the RO did not satisfies the Court's list of alternatives  means for obtaining an examination of an incarcerated claimant.  See Bolton v. Brown, 8 Vet. App. 185 (1995).   The record does not show that any actions beyond contacting the correctional facility in which the Veteran was incarcerated and speaking to a health information specialist, who informed the RO that the facility did not do VA examinations, and that the Veteran had already told them that he would refuse to be seen by any of the medical staff at the correctional facility, were taken.   

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due right knee anterior cruciate ligament deficiency 30 percent over the entire appeal period, despite the fact that at times during the appeal period the symptoms may not have always met the criteria for the 30 percent rating.  

Diagnostic Code 5257 provides a maximum 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  In this case, the Veteran is in receipt of the maximum ratings under Diagnostic Code 5257. 

In considering the applicability of other diagnostic codes, the Board notes that the Veteran was been awarded a separate 10 percent disability rating for degenerative arthritis in his right knee.  There is x-ray evidence in this case that demonstrates that the Veteran's right knee disability is manifested by arthritis.  The criteria under Diagnostic Codes 5003 and 5010 apply when limitation of motion would be noncompensable under a limitation of motion code.  38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010.  The Veteran's right knee disability is noncompensable under Diagnostic Codes 5260 and 5261, as his range of motion is well beyond required flexion limited to 60 degrees and extension limited to 5 degrees, even when considering Deluca factors.   See 38 C.F.R. § 4.7; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 as applied under DeLuca, 8 Vet. App. at 204-08; 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  An increased 20 percent rating is not warranted unless there is x-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  In this case, the evidence does not show that the Veteran's arthritis results in occasional incapacitating exacerbations.  Therefore, a rating in excess of 10 percent for right knee arthritis is not warranted.

Diagnostic Code 5258 provides the rating criteria for dislocation of semilunar cartilage and Diagnostic Code 5259 provides the rating criteria for symptomatic removal of semilunar cartilage.  In this regard, the Board finds that a separate rating would not be warranted under Diagnostic Code 5258 or 5259 because while there is a history of anterior cruciate ligament tear, there is no history of semilunar cartilage involvement.  The Board also finds that Diagnostic Code 5262 (impairment of the tibia and fibula) and Diagnostic Code 5263 (genu recurvatum) are not applicable here, as the medical evidence does not show that the Veteran has any of these disabilities.  38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5263.

In sum, the Board finds that the weight of the credible evidence demonstrates that the Veteran's right knee anterior cruciate ligament deficiency supports the criteria of a 30 percent, and not higher, for instability for the entire period under consideration.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board has considered the question of extraschedular evaluation in conjunction with the Veteran's claim.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made. 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.   Thun v. Peake, 22 Vet. App. 111  (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

The evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The Veteran's disability is manifested by instability; which are symptoms specifically contemplated by the rating schedule.  There have not been manifestations that are outside of those contemplated by the rating criteria.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

Effective Date

The assignment of effective dates for increased ratings is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date for an increase will be the date of receipt of the claim or the date entitlement arose.  38 C.F.R. § 3.400.  

The laws and regulations pertaining to the effective date for an increase have been interpreted as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2); VAOPGCPREC 12- 98 (1998).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a Veteran or the Veteran's representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year from the date it was sent to the Veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999).

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1). 

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Ingram v. Nicholson, 21 Vet. App. 232  (2007) (recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris).

Here, in an April 2007 rating decision, the RO increased the rating assigned for right knee anterior cruciate ligament deficiency from 10 percent to 20 percent, effective December 18, 2002, (the date of an informal claim for increased rating was received).

The Board observes that in a January 1992 rating decision, RO initially awarded the Veteran a 10 percent disability rating for his right knee anterior cruciate ligament deficiency, effective from August 27, 1991, the date of separation from service.  The Veteran did not appeal, and that decision became final.  See 38 U.S.C.A. § 7105(c).

After that January 1992 rating decision, no communication was received from the Veteran or any authorized individual that may be construed as a claim for an increased rating for right knee anterior cruciate ligament deficiency until June 21, 2001.  On that date, VA received a statement from the Veteran in which he stated: "I currently receive 10% for a knee injury.  I am seeking an increased in my disability from 10% to 100%."  The Veteran submitted two similar statements in July 2001.  When read liberally, the Board construes this statement as an informal claim for increased rating for right knee disability.  As such, June 21, 2001, is the date that the Veteran's informal claim for increased rating for right knee disability was received.  See 38 C.F.R. § 3.155(a).  The Board will now consider whether an effective date earlier than June 21, 2001, is warranted.

As noted above in the increased rating analysis, a July 1999 VA urgent treatment record shows that the Veteran presented for treatment for injuries sustained from a fall and injury to his right knee.  He reported a history of chronic knee pain.    Physical examination revealed the Veteran had an abnormal gait and there were positive findings of weakness and instability.  A diagnosis of old internal knee derangement was provided.  The associated report of a right knee x-ray revealed evidence of mild loss of articular cartilage in the medial compartment, but no other abnormalities.  The severity of the Veteran's instability in his right knee was not characterized by the treating VA medical professional, and the record does not demonstrate that he sought follow-up VA treatment for injuries sustained from the fall so as to indicate a permanent worsening of the Veteran's right knee disability.   The Board does not find that this VA treatment record demonstrates an increase from moderate to severe instability in the Veteran's right knee to warrant a 30 percent disability rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a. 

As noted above, the January 1992 decision became final.  38 U.S.C.A. § 7105(c). Thereafter, on June 21, 2001, the Veteran submitted a claim for an increased disability rating for the service-connected right knee anterior cruciate ligament deficiency.  The earlier 1999 VA treatment record could not be deemed claims for increase because it does not report any permanent increase in his disability.  As such, an effective date of June 21, 2001, and not earlier, for the award of the 20 percent disability rating for service-connected right knee anterior cruciate ligament deficiency is granted.  


ORDER

Service connection for a right hip disorder is granted.

A 30 percent disability rating for right knee anterior cruciate ligament deficiency, prior to April 19, 2010, is granted, subject to the applicable criteria governing the payment of monetary benefits.

A disability rating in excess of 30 percent for right knee anterior cruciate ligament deficiency, since April 19, 2010, is denied.  

An effective date of June 21, 2001, and no earlier, for the assignment of a 20 percent disability rating for right knee anterior cruciate ligament deficiency, is granted, subject to the applicable criteria governing the payment of monetary benefits.



REMAND

The Board notes that the Veteran has not yet received a Statement of the Case after his submission of a timely notice of disagreement concerning the initial assigned 20 percent disability rating for lumbar spondylosis following the award of service-connection in the November 2010 rating decision.   Thus, because the Veteran has filed a notice of disagreement, a remand to the RO is necessary in order for the RO to issue a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

In addition, the Veteran has asserted that his ability to work has been impacted because of the severity of his service-connected disabilities.  During the November 2010 VA examination, the Veteran reported that he has had difficulty obtaining work and holding a job because of his inability to stand or do any type of physical labor due to his orthopedic disabilities, including his right knee disability.  The Veteran further reported that he is currently working towards a degree online for engineering technology.  In Rice, the Court held that a claim for a total disability rating based on TDIU is part of an increased rating claim when such a claim is raised by the record. Id., 22 Vet. App. at 447.  The record reflects that this issue has been raised.  As such, the issue is properly before the Board. 

In light of Rice, and pursuant to VA's duty to assist, VA must assist a claimant in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  While the Veteran has asserted that his orthopedic disabilities affect his ability to maintain his employment, it is unclear whether the Veteran's service-connected disability satisfies the percentage requirements set forth in 38 C.F.R. § 4.16(a) given the positive disposition above.  VA policy is to grant TDIU in all cases in which service connected disabilities prevent the Veteran from engaging in gainful employment.  38 C.F.R. § 4.16(b) (2011).  The Board is precluded from granting a TDIU in the first instance if the Veteran does not meet the TDIU percentage requirements.  Bowling v. Principi, 15 Vet. App. 1  (2001).  Instead, the Board is required to remand the claim so that it can be referred to the Director of VA's Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b).  Id.  Also, the claims referred back to the RO for initial adjudication are inextricably intertwined with question of entitlement to TDIU, and must be adjudicated prior to determining whether the Veteran is entitled to TDIU.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC shall provide the Veteran a Statement of the Case as to the issue of entitlement to an initial increased disability rating for lumbar spondylosis.  The Statement of the Case should be sent to the latest address of record for the Veteran.  The RO should inform the Veteran that he must file a timely and adequate substantive appeal in order to perfect an appeal of the issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  

2. The RO/AMC shall provide the Veteran with VCAA notice regarding entitlement to TDIU, and ask him to complete a formal application for that benefit, reporting his education and occupational experience.

3. If the Veteran's combined service connected disability rating does not meet the requirements of 38 C.F.R. § 4.16(a), the claim for TDIU should be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

4. The RO/AMC shall review the record and ensure that the foregoing development actions have been completed in full.  If further action is required, it should be undertaken.

5. If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


